Citation Nr: 0521000	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  02-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1956 to July 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, wherein the RO denied the veteran's 
application to reopen a previously denied claim of 
entitlement to service connection for a psychiatric 
disability.  

In a March 2003 decision, the Board found that new and 
material evidence had been received to reopen the claim for 
service connection for an acquired psychiatric disability and 
took additional development with respect to the claim.  In 
August 2003, the Board remanded the veteran's claim to the RO 
for additional development to include, but not limited to, a 
VA examination.  


FINDINGS OF FACT

1.  The veteran's September 1956 pre-enlistment examination 
did not note any psychiatric disorder.

2.  The veteran was diagnosed with a personality disorder, 
described as passive-aggressive reaction (with paranoid 
trends) during service. 

3.  The veteran does not have an acquired psychiatric 
disorder attributable to military service.


CONCLUSION OF LAW

The veteran does not have an acquired psychiatric disorder 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records contain his September 
1956 pre-enlistment examination report, which was negative 
for any psychiatric problems.  Upon psychiatric evaluation, 
the veteran was found to have been "normal."  In May 1957, 
the veteran was evaluated prior to court-martial proceedings.  
It was noted that the veteran was admitted to the sick list 
with a diagnosis of passive-aggressive reaction on the 
recommendation of the staff psychiatrist who had previously 
seen the veteran.  The veteran had been referred to the 
hospital for evaluation prior to his trial by court martial 
for a long series of offenses.  A detailed history of the 
veteran's behavior in service as well as his personal and 
family history prior to entering service was provided.  After 
a period of observation, it was concluded that the veteran 
suffered from a severe personality disorder best described as 
a passive-aggressive reaction (with paranoid trends) and that 
this disability had been of long duration, but that it had 
not been aggravated by service conditions.  A June 1957 
separation examination report reflects that the veteran was 
found to have passive aggressive reaction, but no disability 
was considered disqualifying.

Post-service private and VA clinical and examination reports 
contain findings, including a January 1994 assessment of 
anxiety; a January 1994 assessment of questionable impotence 
vs. questionable psychological problems regarding ejection; a 
June 1994 diagnosis of major depression; a July 1994 
diagnosis of major depression with schizophrenic features, 
paranoid; an August 1994 notation of best diagnosis of 
adjustment reaction to current stress.  A September 1994 
Social Security Disability determination reflects that the 
veteran was awarded disability benefits as a result of 
depression, a May 1995 diagnosis of bipolar disorder, and a 
March 1996 diagnosis of mixed bipolar disorder with 
incongruent psychotic features.  Additionally, an April 2001 
letter from the veteran's psychologist, R. H. M., Psy.D., 
reflects that it was more likely as not that the veteran's 
"psychiatric condition" exited prior to his military 
service, and that his difficulties would have to have been 
aggravated or exacerbated by the close social contact of 
military service with his unit and the military structure.  
It was the opinion of Dr. M. that the veteran's passive 
aggressive nature was intensified by service.  Overall, Dr. 
M. concluded that the veteran had clear and unequivocal 
situations from his military service (which would not 
necessarily have affected a person without the predisposing 
character problems) that would certainly have been responded 
to negatively by an individual with his background, 
perceptions, and dearth of coping skills.  

Pursuant to an August 2003 Board remand, the veteran was 
examined by VA in February 2005.  At that time, the examiner 
indicated that he had reviewed the veteran's entire claims 
file, to include the service medical records and the April 
2001 report of R. H. M., Psy.D..  After a mental status 
evaluation of the veteran, the VA examiner entered diagnoses 
of moderately severe bipolar disorder and paranoid 
personality disorder with passive aggressive features.  The 
VA examiner concluded that the veteran suffered from a severe 
personality disorder, which had clouded the ability of 
various clinicians to accurately diagnose his situation.  The 
examiner indicated that the veteran had a severe paranoid 
personality disorder, which was a preexisting condition and 
which had predisposed his responses to military situations.  
In this regard, the VA examiner related that when the veteran 
was faced with military discipline, he reacted by running 
away and acting out behaviorally in an attempt to gain his 
end.  Thus, it was the VA examiner's opinion that the veteran 
had a preexisting personality disorder which was not 
permanently aggravated by military service.  The VA examiner 
further opined that the veteran used his symptoms of 
personality disorder to manipulate situations such as his 
service, occupational history, as well as Social Security 
disability and VA benefits.  The examiner determined that it 
was extremely unlikely that the veteran's long history of 
personality problems could be traced back to his military 
service experiences.  The examiner indicated that the 
difficulties the veteran experienced in service were an 
artifact of his personality disorder interfacing with 
military discipline.  

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303 (2004).  When chronic 
disability, such as a psychosis, is manifested to a 
compensable degree within one year of separation from 
qualifying service, the disability will be presumed to have 
been incurred in or aggravated by active military service.  
38 C.F.R. §§ 3.307, 3.309. 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).  

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.  The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

Personality disorders are not diseases or injuries for VA 
compensation purposes, and disability resulting from them may 
not be service connected, except where caused or aggravated 
by service-connected disability.  38 C.F.R. §§ 3.303, 
3.310(a), 4.127 (2004).

It is clear from the evidence that the veteran suffers from 
an acquired psychiatric disorder, but the evidence is equally 
clear that that disorder did not have its origins either 
before or during military service.

At that outset, the Board notes that a psychiatric disability 
was not "noted" on the veteran's pre-enlistment examination 
in September 1956.  38 U.S.C.A. § 1111.  Consequently, the 
veteran is presumed to have been in sound condition at entry, 
at least as far as a psychiatric disability is concerned.  
Furthermore, it is clear that no psychiatric disorder was 
documented in the veteran's service medical records other 
than a personality disorder.  The in-service notations show 
that the personality disorder was best described as passive-
aggressive reaction (with paranoid trends).  In this case, 
both service medical personnel and the VA examiner in 
February 2005 concluded that the only chronic problem 
experienced by the veteran during service was a personality 
disorder.  While R. H. M., Psy.D., the veteran's 
psychologist, has opined that the appellant had a 
"psychiatric condition" prior to service which was 
aggravated by the close social contact of military service, 
he did not provide a diagnosis of the exact "psychiatric 
condition" nor did he review the claims file in support of 
his opinion.  In addition, Dr. M. did not provide any 
rationale for his opinion nor did he bolster it with specific 
references from the veteran's service medical records.  In 
fact, it appears that the "condition" to which Dr. M. 
referred was the personality disorder noted in service.

In contrast, the February 2005 VA examiner opined, after an 
entire review of the claims file to specifically include the 
April 2001 opinion of R. H. M., Psy.D. and the service 
medical records, that the only problem during service was a 
personality disorder.  The examiner buttressed his opinion 
with specific references to the service medical records.  In 
this regard, the VA examiner opined that when the veteran was 
faced with military discipline, he reacted by running away 
and acting out behaviorally in attempt to gain his end, which 
was to be discharged from service.  Accordingly, the Board 
finds that the greater weight of the evidence supports the 
conclusions of the service medical personnel and the VA 
examiner in February 2005 that the only problem experienced 
by the veteran during service was a personality disorder.  
However, the Board notes, and as stated above, a personality 
disorder is not an injury or disease that is cognizable 
within the meaning of VA legislation or for VA compensation 
purposes.  38 C.F.R. §§ 3.303, 4.127 (2004). Thus, a 
personality disorder is not a disability warranting service 
connection under VA applicable law. 38 C.F.R. § 3.303(c) 
(2004).  In light of the foregoing, based on assessment of 
all the evidence of record, the Board concludes that the 
veteran's personality disorder is not a compensable disease 
or injury for VA purposes.  

In addition, regarding the post-service diagnoses of bipolar 
disorder and major depression, the Board notes that these 
psychiatric diagnoses are also not attributable to the 
veteran's military service.  In this regard, there is no 
competent medical evidence showing that psychiatric 
disability other than a personality disorder is attributable 
to the veteran's period of military service.  As noted above, 
even Dr. M. indicated that it was the veteran's "passive 
aggressive nature" that was intensified by the veteran's 
military service, strongly suggesting that it was a 
personality disorder to which Dr. M. referred when he 
concluded that the veteran's difficulties would have to have 
been aggravated or exacerbated by military structure.  In 
other words, the greater weight of the evidence indicates 
that a psychiatric disability other than a personality 
disorder was not demonstrated until well after military 
service and has not been attributed to the veteran's military 
service by competent medical authority.  Additionally, a 
psychosis was not shown within a year of the veteran's 
separation.  38 C.F.R. §§ 3.307, 3.309.  

In light of the foregoing, the Board concludes that the 
totality of the medical evidence of record does not show that 
the appellant has a chronic acquired psychiatric disability 
that is attributable to military service.  Specifically, the 
Board notes that the appellant's diagnosed personality 
disorder is not a disability warranting service connection 
under VA applicable law.  38 C.F.R. § 3.303(c) (2004). In 
addition, there is no competent evidence of record showing 
that any acquired psychiatric disorder is traceable to the 
veteran's period of military service.

In adjudicating the appellant's claim, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date.  A discussion 
of the pertinent VCAA and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the appellant's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the veteran, needed to complete the application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this case, the RO 
sent letters to the veteran, dated in May 2001 and February 
2004.  These letters instructed the veteran as to the 
information and evidence needed to substantiate his claim for 
service connection for an acquired psychiatric disability.  
He was also told what was needed from him and what VA would 
do to assist him.  He was also informed to identify each 
source where pertinent evidence could be obtained.  The 
letters advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as records from any person, agency, or company who had 
records that might have been helpful with his appeal.  In 
addition, in a March 2002 statement of the case and an April 
2005 supplemental statement of the case, the RO informed the 
veteran that to substantiate his service connection claim the 
evidence must demonstrate that he has a current disability 
that began in or was made worse during his military service 
or an event in service that caused disability.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Although the RO's February 2004 letter 
informing the veteran of the notice required by the VCAA was 
not provided until after the RO adjudicated his claim in June 
2001, by a May 2001 letter, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the February 2004 
notice under the VCAA requires a remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, in August 
2003, the Board remanded the veteran's claim to the RO for 
additional development to include, but not limited to, 
scheduling the appellant for an additional VA examination to 
determine the etiology of any acquired psychiatric 
disability.  The veteran was examined by VA in February 2005.  
The appellant has not identified any outstanding evidence 
which could be used to support the issue on appeal.  
Consequently, VA has satisfied the duty to assist.


ORDER

Service connection for an acquired psychiatric disorder is 
denied. 


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


